                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


JERMAINE ALEXANDER RAMSEY                                                               PLAINTIFF

V.                                                         CIVIL ACTION NO.: 4:18CV178-RP

MANAGEMENT TRAINING & CORPORATION, ET AL.                                           DEFENDANTS


                                              ORDER

       Before the Court is Plaintiff Jermaine Alexander Ramsey’s “Motion for Judgment as a

Matter of Law.” See Doc. #55.        Defendants oppose the motion. See Docs. #61 & #62. This

matter is ripe for review.

                                               I
                             Judgment as a Matter of Law (“JMOL”)

       A motion for a judgment as a matter of law (“JMOL”) is only appropriate where “a party

has been fully heard on an issue during a jury trial and the court finds that a reasonable jury would

not have a legally sufficient evidentiary basis to find for the party on that issue[.]” Fed. R. Civ. P.

50(a). This case has not reached the trial stage; in fact, discovery is not even yet completed.

Therefore, a JMOL is inappropriate.

                                             II
                                  Summary Judgment Standard

       Out of an abundance of caution, the Court will also consider whether summary judgment

should be granted to Ramsey pursuant to Federal Rule of Civil Procedure 56. Summary judgment

is proper only when the pleadings and evidence, viewed in a light most favorable to the nonmoving

party, illustrate that no genuine issue of material fact exists, and the movant is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a),(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

A fact is deemed material “if its resolution in favor of one party might affect the outcome of the
lawsuit under governing law.” Sossamon v. Lone Star State of Texas, 560 F.3d 316, 326 (5th Cir.

2009) (citation omitted).

        “If the moving party will bear the burden of persuasion at trial, that party must support its

motion with credible evidence that would entitle it to a directed verdict if not controverted at trial.”

McKee v. CBF Corp., 299 F. App'x 426, 428 (5th Cir. 2008) (citing Celotex Corp., 477 U.S. at

331).

                                                 III
                                               Analysis

        In his motion, Ramsey argues that he has raised legitimate claims that Defendants have

violated his First, Fifth, Eighth, and Fourteenth Amendment rights. Doc. #55 at 1. However,

Defendants refute Ramsey’s claims, and Ramsey has not produced any evidence to demonstrate

that he is entitled to relief on any claim raised in his amended complaint. Therefore, he has not

discharged his burden under Federal Rule of Civil Procedure 56 and is not entitled to summary

judgment. See Davis v. Kyle, No. CIV.A. 6:08CV79, 2009 WL 3674068, at *3 (E.D. Tex. Oct.

30, 2009) (“Plaintiff failed to support his motion for summary judgment with competent summary

judgment evidence. As such, the Plaintiff is not entitled to summary judgment.”).

                                                IV
                                             Conclusion

        For the reasons set forth above, Ramsey is not entitled to a JMOL or summary judgment.

Accordingly, the instant motion [55] is DENIED.

        SO ORDERED, this 19th day of March, 2019.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
